Citation Nr: 0831941	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sensorineural 
hearing loss in right ear.

3.  Entitlement to service connection for sensorineural 
hearing loss in left ear.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, KY, which denied the benefits sought on appeal.  
The veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.

After reviewing the evidence of record, the Board determines 
that the issue of entitlement to service connection for 
sensorineural hearing loss in the left ear requires 
additional development.  Therefore, this issue is addressed 
in the REMAND portion of the decision below and are hereby 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

3.  The veteran has not been shown to currently have 
sensorineural hearing loss in the right ear that is causally 
or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  Sensorineural hearing loss in the right ear was not 
incurred in or aggravated in active service, nor may it be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1153 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for sensorineural hearing loss in the 
right ear and tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the adjudication of the veteran's claims, letters 
dated in December 2004, April 2007, and August 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The letters informed the veteran 
that additional information or evidence was needed to support 
his service connection claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the veteran's service medical records and 
private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Additional private medical records were requested, but the 
private physician's office did not respond.  See August 2007 
second request for records.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the veteran was afforded a VA 
examination in connection with his bilateral hearing loss and 
tinnitus claims.  See 38 C.F.R. § 3.159(c)(4).

In addition, the Board observes that the RO provided the 
veteran with an explanation of disability ratings and 
effective dates in an April 2007 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

B.  Law and Analysis 

In this case, the veteran contends that he is entitled to 
service connection for sensorineural hearing loss and 
tinnitus on the basis that he was exposed to acoustic trauma 
during his period of service without hearing protection.  The 
veteran asserted that he worked in the field artillery unit.  
See February 2007 appeal; December 2005 notice of 
disagreement; January 2005 statement in support of claim; 
December 2004 statement in support of claim; September 2004 
private audiological examination.  The veteran asserted that 
he had ringing in the ears during service.  See December 2005 
notice of disagreement.

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for both sensorineural hearing loss in the 
right ear and tinnitus.  As such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2007). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  Only conditions that are recorded in examination 
reports are to be considered as "noted" and a history of 
preservice conditions recorded at the time of examination 
does not constitute a notation.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim.  See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that a review of the veteran's 
service medical records reveals that the veteran's October 
1964 entrance examination reflected right ear hearing loss 
for VA purposes.  38 C.F.R. §  3.385; see also October 1964 
report of medical examination; March 2005 VA audiological 
examination.  However, the veteran's September 1966 
separation examination reflected normal hearing in the right 
ear.  See September 1966 report of medical examination.  With 
regard to the findings reported herein, the Board notes that 
VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units by 
adding certain specified numbers to the reported puretone 
decibel thresholds.  The service treatment records were 
otherwise negative for right ear hearing loss or tinnitus.  
Service personnel records reflect that the veteran was in the 
artillery.

Private medical records contained in the claims file reveal 
that the veteran underwent a private audiological examination 
in September 2004.  The veteran reported difficulty hearing 
for many years.  He also reported occupational noise exposure 
and that his hearing loss occurred during service.  Although 
an interpretation of the audiogram was not provided, the 
veteran's maximum word recognition score was 72 percent for 
the right ear.  38 C.F.R. 3.385.  The private examiner opined 
that the veteran's hearing loss occurred secondary to noise 
exposure.  See September 2004 private audiological 
examination.  In March 2005 the veteran was diagnosed with 
bilateral high frequency sensorineural hearing loss.  See 
March 2005 VA examination.  Puretone thresholds, in decibels, 
were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
110
105
110

At the examination, the veteran reported a positive history 
for in-service noise exposure in the artillery with no 
hearing protective devices used.  The veteran also reported 
tinnitus that began around 1971.  He reported that he worked 
as a mechanic for 29 years but wore hearing protection.  He 
also reported that he hunted once per year and wore hearing 
protection.  Based on the veteran's statements, the examiner 
opined that it was less likely than not that the veteran's 
hearing loss and tinnitus were caused by his military noise 
exposure and did not have their onset during his military 
career.  See March 2005 VA examination.

The Board notes that the veteran has right ear hearing loss 
by VA standards.  38 C.F.R. § 3.385.  The Board observes and 
finds credible the veteran's contentions that he had noise 
exposure in service, had tinnitus during service, and 
currently has tinnitus.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within 
the realm of his personal knowledge).  However, the question 
remains as to whether the veteran's current right ear hearing 
loss was aggravated by military service and whether his 
current tinnitus is related to his military service.  See 
Pond, 12 Vet. App. 341.

First, the Board finds that service connection for tinnitus 
is not warranted.  The evidence of record does not 
demonstrate a nexus or relationship between the veteran's 
tinnitus and service.  Pond, 12 Vet. App. 341; Caluza, 7 Vet. 
App. 498.  Although the veteran reported inservice tinnitus, 
there was no tinnitus at service discharge and he reported 
that the onset of tinnitus was in 1971.  See March 2005 VA 
examination; see also December 2004 statement in support of 
claim (the veteran stated that he has had tinnitus since 
returning home from the service).  The Board notes that the 
gap between active service and the earliest post-service 
complaint tinnitus constitutes negative evidence that tends 
to disprove the claim that the veteran had an injury or 
disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of objective evidence 
of continuing complaints, symptoms, or findings for several 
years between the period of active duty and the first 
complaints or symptoms of post- service tinnitus is itself 
evidence which tends to show that the veteran's tinnitus did 
not begin in service or for many years thereafter.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for several years 
thereafter, the medical evidence does not show the veteran's 
current tinnitus to be related to his military service.  The 
Board notes the March 2005 VA examiner's opinion that it is 
less likely than not that the veteran's current tinnitus is 
related to service due in part to the gap between service 
separation and onset of tinnitus.  See March 2005 VA 
examination.  The Board attaches significant probative value 
to the March 2005 VA medical opinion as it is based on a 
thorough review of the claims file and provides the most 
complete discussion of the appellant's history and current 
diagnosis.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion included the physician's access to 
the claims file and the thoroughness and detail of the 
opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached).  Moreover, although the 
veteran stated that his tinnitus was due to service, his 
testimony is not competent to provide such a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  

Second, the Board finds that service connection for right ear 
hearing loss is not warranted.

Service medical records clearly show that the veteran had 
hearing loss in the right ear at the time of enlistment.  See 
October 1964 report of medical examination.  Thus, the 
presumption of soundness in this case as to hearing in the 
right ear does not attach.  The Board must therefore 
determine if the preexisting right ear hearing loss was 
aggravated in service.  38 U.S.C.A. §  1153; 38 C.F.R. §  
3.306.  The veteran's September 1966 separation examination 
reflects normal hearing.  See September 1966 report of 
medical examination.  The service treatment records were 
negative for any right ear hearing loss complaints or 
treatment.  Additionally, there is no evidence of right ear 
hearing loss until 2004, over 30 years after service 
discharge.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed Cir. 
2000) (holding that the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against aggravation of a pre-existing condition 
by military service).  The evidence of record thus shows no 
increase in severity during service.  Therefore, the 
veteran's current right ear hearing loss was not aggravated 
by his military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for sensorineural hearing loss in the right ear 
and tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for sensorineural hearing loss in the 
right ear is denied.

Service connection for tinnitus is denied.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for sensorineural hearing loss in the left 
ear, the appeal must be remanded.  

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's duty to assist includes making 
reasonable efforts to obtain private medical records.  38 
C.F.R. § 3.159(c)(1), (2).  Here, no such efforts were made.  
During a March 2005 VA examination, the veteran reported that 
a private doctor performed surgery to replace the stapes bone 
in his left ear in 1975 or 1976.  These private records are 
not associated with the claims file.  Furthermore, there is 
no evidence that the RO attempted to obtain these records.  
Though the RO made two attempts to request private treatment 
records pertaining to the veteran's hearing loss and 
tinnitus, no request was made for the veteran's private 
records of surgery.  See August 2007 second request for 
records.

Additionally, VA's duty to assist includes a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Although a March 2005 VA 
examination was provided, the Board finds that the 
examination was inadequate.  At the March 2005 examination, a 
VA audiologist opined that it is less likely than not that 
the veteran's left ear hearing loss was caused by military 
noise exposure because the 1975 surgery to remove the stapes 
bone would have been for conductive, and not sensorineural 
hearing loss.  See March 2005 VA examination. However, the 
examiner's opinion was based entirely upon the veteran's 
report of the surgery he underwent and does not appear to 
have been based on any other facts.  Accordingly, a medical 
opinion must be obtained based on a review of the entire 
claims file to include any additional private records 
obtained.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must again contact the veteran 
and afford him the opportunity to 
identify by name, address and dates of 
treatment or examination any medical 
records that pertain to his left ear 
surgery.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO must make arrangements 
to obtain all the records of treatment or 
examination from all the sources listed 
by the veteran which are not already on 
file.  All information obtained must be 
made part of the file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  If any additional records are 
obtained and associated with the claims 
file, the RO must refer the veteran's 
claims file to the examiner who performed 
the March 2005 audiological examination, 
or another appropriately qualified 
specialist, to obtain an addendum opinion 
as to the issue of entitlement to service 
connection for sensorineural hearing loss 
in the left ear.  After reviewing the 
entire claims file, the examiner must 
provide an opinion as to whether the 
veteran's current sensorineural hearing 
loss in the left ear is at least as 
likely as not etiologically related to 
active military service, to include the 
veteran's inservice noise exposure.  The 
rationale for any opinion must be 
provided.

3.  The addendum report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


